Opinion by
Mr. Justice Fell,
This appeal raises in another form the same question which was decided in Slingluff, Johns & Co. v. Sisler, Newmyer’s *148Appeal, ante, p. 121, in which the opinion of the court has been filed. The action was on a bond given by the defendant and his surety, Newcomer, to enable the defendant to retain possession of the goods attached, the condition of the bond being that the debt and costs should be paid or the goods surrendered if the plaintiff recovered judgment in the attachment proceedings. The only defense set up by the affidavit is that the attachment proceeding has not been fully ended by a trial to determine whether there was fraud. As it has been held that this question was for the court, and was finally decided on the motion to dissolve the attachment, the defense fails. The order of the court entering judgment for want of a sufficient affidavit of defense is affirmed.